Per curiam.
This appeal is from an equitable decree. The enumeration of errors was not filed within 20 days from the docketing of the case in this court as required by Court Rules 14 and 20. Since the appellant has failed to comply with these rules and no providential cause has been shown for such failure, the motion of the appellee to dismiss the appeal is granted.

Appeal dismissed.


All the Justices concur.

Submitted June 8, 1970
Decided July 9, 1970.
Jack W. Carter, for appellant.
Stark & Stark, Homer M. Stark, for appellees.